Title: James Monroe to Thomas Jefferson, 5 October 1819
From: Monroe, James
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Oak hill, Loudoun,
								Octr 5. 1819
							
						
						I have lately heard with much pleasure of your return in good health to monticello, to which place, I address, this letter.
						The papers relating to mr dodge partner of the late mr Cathalan, were reciev’d & deposited in the dept of state.  Altho’ no promise was made to him, relative to the office, applicable to the present time, yet being there, in the discharge of its duties, under the sanction of mr Gallatin, & otherwise having fair pretentions to it, a commission has been sent to him, with an assurance, that he will be nominated to the Senate.
						I lament the pecuniary embarrassment, which has spread, over our union, & particularly the instance, which has occurr’d in Richmond, which has so essentially injurd you. How far it may be in my power to administer to the relief of the party, in the manner suggested, I do not at this time perceive, not knowing that his views extend to objects, without, the State, & all the offices within it, being now filled. You know that that, which you formerly conferrd on him, is now held by Mr Mallowry. I am far from indulging any feeling adverse to such a measure. The offices of Receiver & Register, for the sale of lands, are sought after from so many quarters, that the Treasury shelves are loaded with letters from applicants & recommendatory letters in their favor; and, indeed, in the expectation, that appointments would have been made, for the sale of lands, which it was expected, would have been brought to market this year, but of which the survey has not yet been compleated, hopes have been raised & even pledges given, which must be fulfilled. The young man however whom you have mention’d, will be held in view, in the hope that some satisfactory provision may be made for him.
						The late treaty with Spain was not ratified, at the date of our last intelligence from Madrid, of July 31. The king had not refused to ratify, but took time, after the Spanish manner, to consider whether he would do it. The sole pretext for delay, is the understanding that the late grants, of lands, in E. Florida, shall be annulled, which being made to some of his household, has thrown the palace into a commotion, which has put it out of his power to do anything. The report of the arrest of Onis is not true. The British govt has formally disavow’d having interferd in the business; France is decidedly in favor of the ratification, as it is believd that Russia likewise is. It seems probable, therefore, that, after the domestic tumult subsides, a fear of consequences, if not a sense of right, will induce the King, before the 6 months, allowd for the performance of that act, expire, to redeem his pledge.
						The expectation that my presence in Washington, may be called for, in relation to this treaty, during the autumn, still keeps me here, where we have a comfortable lodge, less than 35. miles from the city, in the same range of elevated & healthy country, with that, in albemarle.
						
							with great respect & affectionate regard yours
							
								James Monroe
							
						
					
					
					
						a letter from Mr Forsythe of augt 8th just communicated to me states, that the treaty had not then been ratified, & that onis had not been bidden to court, but resided on a wretched hamlet in Castile; whether by order of the govt, or not, he does not say.
					
				